DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-13,15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Pologe (USPN 5,891,022).
Regarding claims 1, 9-13,15-17, Pologe discloses a biosensor, comprising: a photoplethysmography (PPG) circuit configured to obtain at least a first PPG signal from light reflected from skin tissue of a patient, wherein the light includes a first wavelength in an ultraviolet (UV) range (Col.5 lines 16-45, claims 1 and 11); and a processing circuit configured to: obtain a measurement of methemoglobin and oxyhemoglobin (Col.5 lines 16-45, claims 1 and 11, reads on claimed risk of sepsis); and generate an indication of infection in the patient using the obtained measurements (Col.5 lines 16-Col.6 line 50, claims 1 and 11, displaying the measurements reads on claimed generating an indication of infection in the patient, since the user/physician reading the display value can interpret that value as indication of infection). The processing circuit is further configured to: determine a plurality of L values using the first PPG signal and the plurality of additional PPG signals (generating a measurement value reads on claimed severity level; Pologe Col.5 lines 16-Col.6 line 50, claims 1 and 11; Keswarpu et al. ([0034], [0039], [0062], [0067])); determine a plurality of R values
using the plurality of L values (generating a measurement value reads on claimed severity level; Pologe Col.5 lines 16-Col.6 line 50, claims 1 and 11; Keswarpu et al. ([0034], [0039], [0062], [0067])); and generate the indication of the infection in the patient using the plurality of L values and the plurality of R values (generating a measurement value reads on claimed severity level; Pologe Col.5 lines 16-Col.6 line 50, claims 1 and 11; Keswarpu et al. ([0034], [0039], [0062], [0067])). The processing circuit is configured to determine a confidence level in the indication of infection in the patient using the plurality of L values, the plurality of R values and the one or more other PPG parameters (generating a measurement value reads on claimed severity level; Pologe Col.5 lines 16-Col.6 line 50, claims 1 and 11; Keswarpu et al. ([0034], [0039], [0062], [0067])).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 15, 18-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pologe (USPN 5,891,022) in view of Keswarpu et al. (USPN 2012/0010683).
Regarding claims 2-8, 18-20, Pologe fails to disclose measuring nitric oxide. However, Keswarpu et al. discloses a processor that is configured to calculate a nitric oxide level according to a ratio between the meth-hemoglobin level and the oxy-hemoglobin level of the subject ([0034], [0039], [0062], [0067]). Therefore, It would have been obvious to one of ordinary skills in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to have incorporated the teaching of obtaining a ratio between the meth-hemoglobin level and the oxy-hemoglobin level of the subject as taught by Keswarpu et al. into the device of Pologe in order to calculate additional physiological parameter, nitric oxide.
Regarding claims 14, the combination of Pologe and Kewarpu et al. discloses a temperature sensor configured to measure a skin temperature of the patient; and wherein the processing circuit is further configured to generate the indication of the risk of infection in the patient using the measurement of NO and the skin temperature of the patient (generating a measurement value reads on claimed severity level; Pologe Col.5 lines 16-Col.6 line 50, claims 1 and 11; Keswarpu et al. ([0034], [0039], [0062], [0067])).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Primary Examiner, Art Unit 3791